Title: To Thomas Jefferson from Philip Mazzei, 10–19 April 1780
From: Mazzei, Philip
To: Jefferson, Thomas


Paris, 10–19 Apr. 1780. Russia has confirmed her strict neutrality, dashing England’s hopes, and has insisted as well that her trading vessels are not to be visited. This declaration has been well received in Europe; and hence “I hope … soon to see the friends and allies of Great Britain limited to the inhabitants of the Coast of Barbary, with whom they can’t help sympathising from a Similitude of sentiments  and trade. I think I can see in the behaviour of the northern Powers a silent intimation to England, that America shall be independent, and a Salutary advice to make peace on the best terms she can.” English outrages on neutral shipping in the Mediterranean. In an addendum of 19 Apr.: Exchanges of French and British prisoners are resumed; the British loan; a crisis brewing in Ireland. Growing strength of the opposition in Parliament; Mazzei, however, wants the present ministry to have the entire credit for defeat in America. Movements of English, French, and Spanish naval forces. P.S.: George iii has issued a proclamation denouncing all treaties with Holland. 2d P.S.: Will send this letter by “our brave Paul Jones,” who is still in Paris. Sends extract from Leyden Gazette exhibiting Dutch satisfaction in Russia’s declaration. The affair of Count Byland. American resistance has “created almost all over Europe, a kind of Sympathetic affection in our favour, which is not a little increased by the unaccountable insolence of Great Britain.”
